ADAMS, Justice
(dissenting).
I must respectfully dissent. The majority’s reliance on Home Insurance Co. v. Hillview 78 West Fire District, 395 So.2d 43 (Ala.1981), is misplaced. This case presents a unique set of facts that is far removed from those involved in Home Insurance Co.
Cotton States Insurance Company seeks a declaratory judgment to determine who was driving when the accident occurred. Cotton States insured both parties in the underlying personal injury actions and seeks the declaratory judgment to determine its rights, obligations, and duties under the policies.
Admittedly, the identical issue is presented in the suit for declaratory judgment and in the underlying personal injury cases. However, I agree with Cotton States that, in this unique case, declaratory relief would lead to a more efficient and effective handling of the underlying cases. It also would eliminate potential ethical and legal problems that Cotton States might encounter if the cases proceed in their normal course.